Citation Nr: 1234640	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  12-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to March 1948 and from January 1955 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was brought before the Board in June 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling him for a VA examination.  The Veteran was afforded a VA examination in July 2012 for his TDIU claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is service-connected for a bilateral hearing loss disability and tinnitus.  The evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of these disabilities.  


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in February 2010.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's VA treatment records are in the file.  The Veteran has not identified any additional outstanding records to obtain.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in July 2012 for his TDIU claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to a TDIU.  For the reasons that follow, the Board concludes that a TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for a bilateral hearing loss disability, evaluated as 50 percent disabling and tinnitus, evaluated as 10 percent disabling.  As noted in the March 2010 rating decision, because these disabilities result from a common etiology, they are considered one disability, evaluated as 60 percent disabling.  As such, the Veteran meets the criteria for schedular consideration of a TDIU.  Id.  The Board will next consider whether his service-connected disabilities cause him to be unable to secure or follow a substantially gainful employment.   
The Veteran contends that he is unable to work due to his service-connected hearing loss disability and tinnitus.  In the Veteran's initial February 2010 claim, he stated that he had last worked at a labor water company in 1993.  

The Veteran provided a private audiologist's statement in February 2011.  This audiologist opined that the Veteran's hearing loss disability and tinnitus have rendered him unemployable.  She stated that he could not work in an environment with any noise, or where it was required that he have normal hearing or good speech understanding.  She also noted his face to face communication would be limited and it would be a safety risk if he worked in transportation/driving or around heavy or moving machinery.  She concluded that his hearing loss would significantly impair his employability in most working environments without adaptation.

The Veteran was afforded a VA examination in July 2012.  The examiner performed an audiogram and reviewed the claims file.  She ultimately opined that the Veteran was capable of employment.  Her rationale was that the Veteran's hearing loss could cause some problems if he was working in a very noisy environment or if he had to often use non face to face communication or if he had to work using equipment with high pitched sounds.  She went on to state that the Veteran would be capable of employment with amplification and reasonable accommodations.  She noted that employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public. 

The Board observes that a February 2012 VA treatment record noted the Veteran was a teacher at a local senior center one day a week teaching computer classes.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the Board observes that the February 2011 private examiner listed the environments where the Veteran would have difficulty working.  However, she goes on to state that the Veteran's hearing loss disability would impair his employability, without adaption.  The July 2012 VA examiner also noted that there were specific environments where the Veteran would have difficulty working with his hearing loss disability.  The July 2012 examiner went on to opine that with amplification and reasonable accommodations, as specified in the Americans with Disabilities Act, the Veteran's hearing loss would not significantly affect his ability to work.  The Board observes that although both opinions noted the Veteran's employment would be limited with his hearing loss disability, the July 2012 VA examiner went on to opine that with reasonable accommodations the Veteran would be able to perform some employment and was not found to be unable to secure or follow a substantially gainful occupation.  As such, the Board assigns more weight to the July 2012 VA examiner's opinion because it addresses whether the Veteran would be completely prohibited from working or if there were some environments in which he could work.  Furthermore, the Board notes that the Veteran teaches a computer class at the local senior center, which weighs against the opinion that he would be unable to perform any type of employment.  See February 2012 VA treatment record.

The Board notes the Veteran believes he cannot work due to his bilateral hearing loss disability and tinnitus.  However, while sympathetic to his concerns, the Board finds the July 2012 VA examination report to be more probative.  This opinion reflects a clinical understanding of the Veteran's physical limitations specifically due to his bilateral hearing loss disability and tinnitus.  To the extent his bilateral hearing loss disability and tinnitus affect the Veteran's employment, the assigned schedular ratings compensate him for such impairment.  There is no credible, competent evidence which establishes that the Veteran's service-connected disabilities result in his unemployability.  Therefore, a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


